
	
		II
		111th CONGRESS
		1st Session
		S. 1047
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 14, 2009
			Mr. Menendez introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To promote Internet safety education and
		  cybercrime prevention initiatives, and for other purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 School And Family Education about the
			 Internet Act of 2009 or the SAFE Internet
			 Act.
		2.Findings and purpose
			(a)FindingsCongress finds the following:
				(1)The Internet is an invaluable tool that is
			 critical to the ability of the Nation to compete in a global economy. The
			 Internet provides instant access to research and boundless information, and
			 establishes digital connections between individuals around the world.
				(2)About 93 percent of youth ages 12 through
			 17 years are online and nearly 45 percent of children ages 3 to 11 years will
			 use the Internet on a monthly basis in 2009. Eighty-nine percent of youth 13
			 through 19 years of age have a profile on social-networking sites. Eighty
			 percent of teens 13 through 17 years of age use cell phones, most of which have
			 built-in cameras.
				(3)Internet safety education, coupled with
			 technology tools, is the most effective way to resolve and prevent the problems
			 and dangers relating to misuse of the Internet and other new media.
				(4)According to an empirical study of 1,379
			 fourth grade students in Virginia, the first State to mandate Internet safety
			 education in its schools, the students improved their responses to 8 of 10
			 questions after completing an Internet safety education program, especially in
			 2 major areas, uncomfortable content and cyberbullying.
				(5)As a result of the enactment of the
			 Children’s Internet Protection Act (Public Law 106–554; 114 Stat. 2763A–336) in
			 2000, which mandated that schools implement Internet safety policies and
			 technology protection measures to receive E-Rate funding, most schools have
			 developed acceptable use policies and implemented filtering and other
			 technology-based solutions to help protect children.
				(6)Most elementary and secondary school
			 educators have received little or no professional development training on
			 Internet safety. As a result, many students receive little or no education on
			 safe, responsible, and ethical use of Internet and other new media.
				(7)The widespread use of the Internet, cell
			 phones, interactive gaming, and other electronic communication devices by
			 children both inside and outside of school suggest that acceptable use policies
			 and filtering alone cannot resolve Internet safety concerns, and that a greater
			 focus on education would be beneficial.
				(8)In a national poll on children’s health,
			 parents ranked Internet safety fifth among their top health concerns for
			 children. Educating parents about Internet safety is key to empowering them to
			 understand actual risks and to take an active role in protecting their
			 children.
				(9)The problem of online harassment or
			 cyberbullying of youth by other youths is widespread, and results in a range of
			 children’s experiences from minor irritation to severe emotional harm. The
			 Bureau of Justice Statistics has found that online harassment tends to begin in
			 third and fourth grade, peaks in seventh and eighth grade, and continues in
			 reduced amounts throughout high school, college, and professional
			 schools.
				(10)Young people face greater risks in the form
			 of electronic aggression and sexual solicitation from other young people known
			 to them than from strangers.
				(11)Gang members increasingly are using the
			 Internet as a recruitment tool to entice would-be members and as an
			 intimidation tool to threaten rival gangs. Gang members use the Internet in
			 particular to promote their message.
				(12)More research is needed in several areas of
			 youth online safety, including—
					(A)minor-to-minor solicitation to use the
			 Internet in an inappropriate manner;
					(B)the creation of problematic content by
			 youths;
					(C)lesbian, gay, bisexual, and transgender
			 youth and youth with disabilities who may be particularly vulnerable;
					(D)the interplay between socioeconomic class
			 and risk factors;
					(E)the role that pervasive digital image and
			 video capture devices play in harassment of youth by other youth and youth
			 production of problematic content;
					(F)the intersection of different mobile and
			 Internet-based technologies; and
					(G)the online activities of registered sex
			 offenders.
					(b)PurposesThe purposes of this Act are to—
				(1)facilitate research and identify best
			 practices in Internet safety education; and
				(2)establish a competitive grant program for
			 State educational agencies, local educational agencies, and nonprofit
			 organizations to promote Internet safety education in the community.
				3.DefinitionsIn this Act:
			(1)Applicable agency headsThe term applicable agency
			 heads means the Director, with the concurrence of the Secretary of
			 Education and the Secretary of Health and Human Services.
			(2)DirectorThe term Director means the
			 Director of the Bureau of Justice Assistance.
			(3)Eligible entityThe term eligible entity
			 means—
				(A)a partnership between a State educational
			 agency and 1 or more local educational agencies (as those terms are defined in
			 section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 7801)) of the State;
				(B)a local educational agency;
				(C)a nonprofit organization; or
				(D)a consortium of elementary schools or
			 secondary schools (as those terms are defined in section 9101 of the Elementary
			 and Secondary Education Act of 1965 (20 U.S.C. 7801)) collaborating with an
			 entity described in subparagraph (A), (B), or (C).
				(4)Grant
			 guidanceThe term grant
			 guidance means the grant guidance issued under section 4(e)(1).
			(5)Internet safety education
			 programThe term
			 Internet safety education program means an age-appropriate,
			 research-based program that encourages safe, ethical, and responsible use of
			 the Internet, promotes an informed, critical understanding of the Internet, and
			 educates children and communities about how to prevent or respond to problems
			 or dangers related to the Internet or new media.
			(6)New mediaThe term new media—
				(A)means emerging digital, computerized, or
			 networked information and communication technologies that often have
			 interactive capabilities; and
				(B)includes e-mail, instant messaging, text
			 messaging, websites, blogs, interactive gaming, social media, cell phones, and
			 mobile devices.
				(7)NonprofitThe term nonprofit means that
			 a person is an organization that is described in section 501(c) of the Internal
			 Revenue Code of 1986, and exempt from tax under section 501(a) of that
			 Code.
			4.Grant program
			(a)Authority To make grants
				(1)In generalSubject to subsection (e)(1), the Director,
			 after consultation with the Secretary of Education and the Secretary of Health
			 and Human Services, may make grants to eligible entities to carry out an
			 Internet safety education program and other activities relating to Internet
			 safety.
				(2)PeriodA grant under this section shall be for a
			 2-year period.
				(b)ApplicationAn eligible entity desiring a grant under
			 this section shall submit an application to the Director, which shall
			 include—
				(1)a description of the partnership
			 arrangements, if any, of the eligible entity relating to the activities to be
			 carried out with the grant;
				(2)a description of the measurable goals of
			 the eligible entity relating to the activities to be carried out with the
			 grant;
				(3)a description of how the Internet safety
			 education program of the eligible entity shall achieve the measurable goals
			 described in paragraph (2);
				(4)a description of the plan of the eligible
			 entity to continue to implement the Internet safety education program after the
			 grant under this section ends;
				(5)a description of how funds under the grant
			 may be used and coordinated with Internet safety education programs being
			 carried out on the date of enactment of this Act or other Internet safety
			 education programs established with grants under this section;
				(6)a description of the demographics of the
			 individuals that shall be targeted under the proposed Internet safety education
			 program; and
				(7)any other information or assurances
			 required by the Director.
				(c)PrioritizationIn making grants under this section, the
			 Director shall give priority to an eligible entity that—
				(1)is comprised of a partnership between 1 or
			 more nonprofit groups and education agencies;
				(2)identifies and targets at-risk
			 children;
				(3)works in partnership with the private
			 sector, law enforcement, the philanthropic community, the media, researchers,
			 social services organizations, or other community-based groups;
				(4)provides Internet safety education programs
			 at no cost to students or schools;
				(5)accommodates different languages and
			 language proficiencies;
				(6)accommodates differing levels of
			 technological sophistication; or
				(7)has a viable plan to sustain the Internet
			 safety education program after the grant program ends.
				(d)Use of fundsAn eligible entity may use a grant under
			 this section to—
				(1)identify, develop, and implement Internet
			 safety education programs, including educational technology, multimedia and
			 interactive applications, online resources, and lesson plans;
				(2)provide professional training to elementary
			 and secondary teachers, administrators, and other staff on Internet safety and
			 new media literacy;
				(3)develop online-risk prevention programs for
			 children;
				(4)train and support peer-driven Internet
			 safety education initiatives;
				(5)coordinate and fund research initiatives
			 that investigate online risks to children and Internet safety education;
				(6)develop and implement public education
			 campaigns to promote awareness of online risks to children and Internet safety
			 education;
				(7)educate parents about teaching their
			 children how to use the Internet and new media safely, responsibly, and
			 ethically and help parents identify and protect their children from risks
			 relating to use of the Internet and new media; or
				(8)carry out any other activity approved by
			 the Director.
				(e)Grant guidance
				(1)In generalBefore making grants under this section,
			 and not later than 1 month after the date on which the study under paragraph
			 (3)(A) is completed, the applicable agency heads, in consultation with
			 education groups, Internet safety groups, and other relevant experts in the
			 field of new media, shall issue detailed guidance for the grant program under
			 this section.
				(2)Contents of guidanceThe grant guidance shall be in accordance
			 with best practices relating to Internet education and the research-based
			 recommendations derived from the study conducted under paragraph (3)(A).
				(3)Internet safety research
					(A)Initial researchThe applicable agency heads shall enter
			 into contracts with one or more private companies, government agencies, or
			 nonprofit organizations to complete a study, not later than 3 months after the
			 date of enactment of this Act, regarding—
						(i)the nature and prevalence of Internet
			 safety education programs and any evidence-based research conducted relating to
			 the programs;
						(ii)findings regarding at-risk children;
						(iii)gaps in Internet safety education and youth
			 online risk research; and
						(iv)any other area determined appropriate by
			 the applicable agency heads.
						(B)Additional researchSubject to the availability of
			 appropriations, the applicable agency heads shall enter into contracts with
			 private companies, government agencies, or nonprofit organizations to conduct
			 additional research regarding the issues described in subparagraph (A). Any
			 research conducted under this subparagraph shall be included in the reports
			 under subsection (g)(3).
					(f)Technical assistanceThe applicable agency heads shall provide
			 technical assistance to eligible entities that receive a grant under this
			 section, which may include maintaining a website to facilitate outreach and
			 communication among the eligible entities that receive a grant under this
			 section.
			(g)Reports
				(1)By eligible entitiesAn eligible entity that receives a grant
			 under this section shall issue publically an annual report regarding the
			 activities carried out using funds made available under the grant, which shall
			 include—
					(A)a description of how the eligible entity
			 implemented the Internet safety education program carried out with the
			 grant;
					(B)the number and demographic characteristics
			 of the individuals reached;
					(C)an analysis of whether and to what degree
			 the goals for the Internet safety education program were met; and
					(D)an analysis of the challenges, if any, that
			 interfered with achieving the goals described in subparagraph (C).
					(2)Compilation of annual reports for revised
			 grant guidanceThe applicable
			 agency heads shall—
					(A)review the report under paragraph (1)
			 issued by each eligible entity that receives a grant under this section during
			 the first fiscal year for which grants under this section are made; and
					(B)not later than 6 months after the date on
			 which all reports described in subparagraph (A) are issued, modify the grant
			 guidance based on the reports.
					(3)Reports to congressNot later than 27 months after the date on
			 which the Director makes the first grant under this section, and annually
			 thereafter, the applicable agency heads shall submit to Congress a report
			 regarding the grant program under this section, which shall include—
					(A)a compilation of the information and
			 findings of the annual reports issued under paragraph (1);
					(B)the findings and conclusions of the
			 applicable agency heads, including findings and conclusions relating to the
			 effectiveness of Internet safety education programs carried out using a grant
			 under this section; and
					(C)best practices identified by the applicable
			 agency heads relating to Internet safety education.
					(h)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the Director to carry out this section
			 $35,000,000 for each of fiscal years 2010 through 2014. Of amounts made
			 available to carry out this section, not more than 5 percent shall be available
			 to carry out subsections (e), (f), and (g)(2).
			
